DECISION
MORROW, Chief Justice.
Simi was convicted in District Court No. 4 of trespass, a violation of Sec. 882 of the Code and sentenced to pay a fine. He appealed. The High Court heard the case de novo at Iliili on January 27,1949.
The testimony of the prosecution’s witnesses, viz. Sagia, and Fosi, does not warrant a conviction. The alleged trespass consisted of entering upon the land of Sagia and planting .thereon coconuts and bananas. Not a single *644prosecuting witness had any knowledge that any such trespass was committed by the defendant and each such witness so admitted on the stand. Each prosecuting witness admitted that he relied upon a hearsay statement made by a Faifeau to the effect that the defendant had committed the alleged trespass. Such hearsay testimony was not admissible and cannot be considered by the court.
There being no evidence to warrant a conviction, Simi is found not guilty and is discharged.